TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00439-CR



                              Carlos Flores Hiracheta, Appellant

                                                v.

                                  The State of Texas, Appellee




  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
       NO. 2000-006, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




PER CURIAM

               This is an appeal from a judgment of conviction for intoxication manslaughter and

aggravated assault. Sentence was imposed on May 2, 2001. The deadline for filing a motion for new

trial was therefore June 1, 2001. Tex. R. App. P. 21.4(a). The motion for new trial was filed June

4, 2001. Because the motion for new trial was not timely, the notice of appeal filed July 26, 2001,

also was not timely. Tex. R. App. P. 26.2(a). Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: September 13, 2001

Do Not Publish




                                               2